EXHIBIT 21.1 SUBSIDIARIES OF PARK ELECTROCHEMICAL CORP. The following table lists all Park's directly and indirectly owned subsidiaries and the jurisdiction in which each such subsidiary is organized. Name Jurisdiction of Incorporation Grand Rapids Die Casting Corp. Michigan Metclad International Corp. Delaware Nelco Products, Inc. Delaware Nelco Products Pte. Ltd. Singapore Nelco Technology, Inc. Delaware Nelco Technology (Zhuhai FTZ) Ltd. China Neltec, Inc. Delaware Neltec Europe SAS France Neltec SA France Neluk, Inc. Delaware New England Laminates Co., Inc. New York Papa Echo Aircraft Corp. Delaware Park Advanced Composite Materials, Inc. Connecticut Park Advanced Product Development Corp. Delaware Park Aerospace Structures Corp. Washington Park Aerospace Technologies Corp. Kansas ParkNelco SNC France Park Sales Corp. Delaware Tin City Aircraft Works, Inc. Kansas Zin-Plas Corporation Michigan Zin-Plas Marketing and Business Development Corporation Michigan
